Citation Nr: 1408975	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-41 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from August 1976 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.


FINDING OF FACT

A low back disability, degenerative disc disease, is attributable to service.  


CONCLUSION OF LAW

A low back disability, degenerative disc disease, was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran contends that she was injured in a landing from a parachute jump during service.  The service treatment records (STRs) substantiate the Veteran's account, showing that the injury occurred in August 1976.  The Veteran reported that she had a "bruised bottom" and the examiner noted that she appeared to be in severe pain.  X-rays were negative for a fracture.  Two months later, she reported having back pain, but that was apparently in conjunction with a kidney issue.  She was separated from service in 1977.  

Post-service, the Veteran maintains that she continued to have back pain until the present time.  

A review of private medical evidence reflects that a 1991 back x-ray revealed disc space narrowing.  In 1996, she fell again and suffered back pain thereafter, consistent with the type of back pain that she reported that she was already having due to the inservice injury.  According to the private evidence, 1996 back x-rays showed a further decrease in disc space.  She currently has a diagnosis of degenerative disc disease at several levels, as confirmed by current x-rays as well as on a November 2010 magnetic resonance imaging (MRI).  

There are two medical opinions of record.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

An October 2009 medical opinion was provided by a VA physician's assistant who noted that the injury sustained by the Veteran basically might result in a sacral or coccyx injury, an acute herniation or vertebral fracture rather than the degenerative changes currently found.  The examiner indicated that the current findings were more in line with her physically active lifestyle.  The examiner also cited to the lack of documented back complaints for many years, concluding that it was not at least as likely as not that the current back disability was associated with the inservice one-time injury to the posterior region.  In November 2011, this same examiner provided an addendum.  The examiner reviewed the Veteran's physically active post-service career track and again noted that although the Veteran now states that she continued to have back pain after the inservice injury, there was no record of such pain and indicating that there was a "critical lack of medical records from 1977 to 1996."  The examiner also indicated that there was no report of back pain on the separation examination, although the Board notes that there is actually no Report of Medical History from the discharge examination, but the physical findings were normal.  The examiner stated that the various x-rays supported a finding that her degenerative changes of the spine were the result of aging and her lifestyle from service to the present time.  

In contrast, a private physician, A.E.J., an orthopedic surgeon, opined that the Veteran's current back disability is related to the inservice injury.  In an April 2010 letter, he described the parachuting injury and indicated she had back pain since then.  He also noted that she suffered another injury in 1996, but her x-ray films prior to that incident showed that she had already had back disease prior to that incident.  He indicated that it was more probable than not that the current back disability was due to the parachute accident.  In the underlying April 2010 evaluation notes, this physician described the inservice injury.  It is significant to note that the physician was made aware of an accurate history of the injury.  Thus, even if he did not review the STRs, the history he based his opinion on was correct.  It is also significant to note that he fully considered and described the post-service injury.  The physician essentially indicated that the x-rays reflected a history of progressive and degenerative disease suggesting a "longstanding etiology, i.e., her history of injury in 1976 is her initial insult by history, and on her 1996 [][X-ray] she already had evidence of disease."  Subsequently, this physician indicated that the disc disease had continued to progress.  

Both medical opinions are competent and based on an accurate history.  The Board finds that the Veteran is credible in her report of continued back pain and both examiners found her to be sincere in her report of such.  Although there is no medical documentation of the continued back problems after service, the Board finds that her lay statements are sufficient in that regard.  The medical professionals disagree as to the etiology of her current disability and each has provided rationale.  Although degenerative disc disease was not diagnosed on discharge, the medical evidence noted the progressive nature of the disease and a post-service diagnosis is consistent with 38 C.F.R. § 3.303(d).  The Board therefore finds that the medical evidence of record is in relative equipoise as to the matter of whether currently diagnosed degenerative disc disease of the lumbar spine is attributable to service.  As noted, there are contradictory opinions, but the Board finds that they are of equally probative value.  The evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for a low back disability, degenerative disc disease, is warranted.



ORDER

Service connection for a low back disability, degenerative disc disease, is granted.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


